DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto (JP 2000202790 A), in view of Sinyavskiy et al. (US 2018/0001474 A1), hereinafter Sinyavskiy.
Regarding claims 1 and 9, Takimoto teaches a mobile robot (Fig. 7, [0040], “a cleaning robot”) capable of interacting with at least one target object to be sensed ([0043]-[0044]), the mobile robot comprising: 
a main body 1a forming an exterior of the mobile robot (Fig. 7, [0041], “main body 1a of the cleaning robot”); 
a drive motor configured to move and rotate the main body (Fig. 7, [0041], “traveling wheels 2a driven by a traveling motor (not shown) and driven wheels 3a rotatably attached are arranged”); 
at least one sensor 5a (Fig. 7, [0041], “ultrasonic sensor 5a installed around the main body 1a”) configured to sense movement or sound of the at least one target object located within a predetermined distance from the main body ([0042], “a moving object detection unit 41a that detects a moving object within a certain distance from the detection state of the ultrasonic sensor 5a is provided inside the control unit 4a”); and 
a processor 4a configured to control movement of the main body while communicating with the drive motor and the at least one sensor ([0042], “the control unit 4a is electrically connected to the drive motor, the ultrasonic sensor 5a, … the drive motor for the rotating brush 11a, and controls display, travel, and cleaning operations.”), wherein the processor is configured to perform operations comprising: 
(A) determining whether a distance between the main body and the at least one target object is shorter than the predetermined distance ([0044], “a change in the ultrasonic sensor 5 is detected by the moving object detection means 41a and the distance from the main body is within a certain range, for example, within 1 m”); 
(B) ascertaining an identity of the at least one target object when the distance between the main body and the at least one target object is shorter than the predetermined distance ([0045], “When the image recognition means is used, the type of moving object is determined by a known technique such as contour extraction.”); 
(C) recording an execution operation executed by the mobile robot in an area in which the main body is located within the predetermined distance from the at least one target object ([0043], “Normally, the traveling speed of the cleaning robot is set to travel at a constant speed, for example, 30 cm/S”), and sensing a change in movement or sound of the at least one target object of which the identity has been ascertained ([0043], “When a person or the like is suddenly detected to be moving forward while performing this cleaning operation, if the person or the like is moving forward, if the main body moving speed is 30 cm/S, The approaching speed is detected by adding the moving speed of the person to the moving speed, for example, 50 cm/S.”); and 
(D) adjusting the execution operation of the mobile robot ([0044], “when a moving object such as a person is detected within 1 m of the cleaning robot, the traveling speed is reduced to move the object (30 cm/S→10 cm/S)”) so that an amount of change in movement or sound of the at least one target object of which the identity has been ascertained decreases ([0044], “It eliminates the fear and anxiety that there is nothing.”).
	The feature “so that the amount of change in movement or sound of the at least one target object of which the identity has been ascertained decreases” of claim 1 does not further structurally define the claimed mobile robot because this feature is not part of the claimed robot, i.e. the mobile robot cannot control how the target object reacts in response to being within a certain distance away from the mobile robot. The mobile robot as taught in Takimoto is able to perform the operations of the mobile robot as claimed in claim 1 and is able to reduce the fear and anxiety of the target object, thus the rejection of claim 1 in view of Takimoto is proper (See MPEP 2114). 

Takimoto fails to specifically teach wherein when the amount of change in movement or sound of the at least one target object of which the identity has been ascertained is within a predetermined range, even if the distance between the main body and the at least one target object of which the identity has been ascertained decreases in the operation (C), the processor is configured to adjust, in the operation (D), the operation of the mobile robot so that the mobile robot continues to perform an operation that the mobile robot was previously performing. 
However, in the same field of endeavor, Sinyavskiy teaches wherein when the amount of change in movement or sound of the at least one target object of which the identity has been ascertained is within a predetermined range, even if the distance between the main body and the at least one target object of which the identity has been ascertained decreases in the operation (C), the processor is configured to adjust, in the operation (D), the operation of the mobile robot so that the mobile robot continues to perform an operation that the mobile robot was previously performing (Fig. 8B, [0063], [0066], [0093]-[0095], [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takimoto to adjust the execution operation of the mobile robot so that the mobile robot continues to perform an operation that it was previously performing when the amount of change in movement or sound of the at least one target object is within a predetermined range, even if the distance between the main body and the at least one target object decreases, as taught by Sinyavskiy. This modification ensures the mobile robot to continue its operation without reducing speed when false positives are detected due to noise, movement by the robot, measurement artifacts, etc. and to reduce its speed while continuing its operating when a moving person or object is detected. 

Regarding claims 2 and 10, Takimoto does not specifically teach the processor is configured to perform an operation of: (C-1) learning, in association with the identity of the at least one target object, the execution operation of the mobile robot and the change in movement or sound of the at least one target object, upon completion of the operation (A), the operation (B), and the operation (C). 
However, Sinyavskiy teaches the processor is configured to perform an operation of: (C-1) learning, in association with the identity of the at least one target object, the execution operation of the mobile robot and the change in movement of the at least one target object, upon completion of the operation (A), the operation (B), and the operation (C) ([0069], “robot 100 can further utilize machine learning, wherein robot 100 can learn to detect instances of motion by seeing instances motion.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takimoto, in view of Sinyavskiy, to configure the robot to learn the execution operation of the mobile robot and the change in movement of the at least one target object, as taught by Sinyavskiy. This modification allows the robot to adapt to more instances of motion of the moving objects, as stated by Sinyavskiy. 

Regarding claims 3 and 11, Takimoto teaches the processor is configured to perform an operation of: (C-2) analyzing, through a result of the learning in the operation (C-1), a correlation between the execution operation of the mobile robot and the change in movement or sound of the at least one target object ([0043]-[0044]).
Takimoto fails to specifically teach analyzing a correlation between the execution operation of the mobile robot and the change in movement or sound of the at least one target object for each target object identity.
However, Sinyavskiy teaches analyzing a correlation between the execution operation of the mobile robot and the change in movement or sound of the at least one target object for each target object identity ([0040], “(i) provide for automatic detection of people, animals, and/or objects; (ii) enable robotic detection of people, animals, and/or objects; (iii) reduce or eliminate injuries by enabling safer interactions with moving bodies” and [0041], “people and/or animals can behave unpredictably and/or suddenly. By way of illustration a person and/or animal can change directions abruptly. A person and/or animal can also change speeds quickly, in some cases with little notice. Present systems that do not differentiate between people/animals and objects may not adequately react to the behaviors of people/animals.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takimoto, in view of Sinyavskiy, to analyze a correlation between the execution operation of the mobile robot and the change in movement or sound of the at least one target object for each target object identity, as taught by Sinyavskiy, in order to allow the robot to react adequately to unpredictable behaviors of people/animals and perform actions accordingly, as stated by Sinyavskiy in [0041]. 

Regarding claim 4, Takimoto further teaches the processor is configured to determine an operation of the mobile robot to be adjusted in the operation (D), based on the correlation between the execution operation of the mobile robot and the change in movement or sound of the at least one target object analyzed in the operation (C-2) ([0043]-[0044]).

Regarding claim 7, Takimoto teaches the processor is configured to include a camera for capturing an image of the at least one target object to be sensed ([0045], “an image recognition means for recognizing the surrounding image by a camera or the like”).

Regarding claim 8, Takimoto teaches the processor is configured to ascertain an identity of the at least one target object based on the image of the at least one target object captured by the camera ([0045], “When the image recognition means is used, the type of moving object is determined by a known technique such as contour extraction”).

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto, in view of Sinyavskiy, and in further view of Tian et al. (US 2016/0059416 A1), hereinafter Tian.
Regarding claims 5 and 12, the teachings of Takimoto and Sinyavskiy have been discussed with respect to claims 1 and 9. Neither Takimoto nor Sinyavskiy specifically teaches the processor is configured to repeatedly perform the operation (C) at intervals of a predetermined time within a predetermined time range after completion of the operation (D).
However, in the same field of endeavor, Tian teaches the processor is configured to repeatedly perform the operation (C) at intervals of a predetermined time within a predetermined time range after completion of the operation (D) ([0054], “the robot is controlled to stop and wait until the human has left the buffer zone… Additional presence information may be obtained at subsequent times from visual detectors to monitor the presence of the human in an ongoing fashion.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takimoto, in view of Sinyavskiy, to continuously perform the operation (C) after completion of the operation (D), as taught by Tian. This modification would allow the robot to resume its operation when the detected moving object/human is out of the detection zone of the robot, as suggested by Tian. 

Response to Amendment
The amendments filed 08/04/2021 have been entered. Claims 1-5 and 7-12 are pending; claims 6 and 13 are cancelled. Applicant’s amendments to the claims and the specification have overcome each and every claim objections, claim interpretations, and drawings objection. 
Applicant's arguments regarding rejections under 35 U.S.C. 102 and 103 filed 08/04/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s remarks that the cited prior art references Takimoto and Sinyavskiy do not specifically teach the feature “wherein when the amount of change in movement or sound of the at least one target object of which the identity has been ascertained is within a predetermined range, even if the distance between the main body and the at least one target object of which the identity has been ascertained decreases in the operation (C), the processor is configured to adjust, in the operation (D), the operation of the mobile robot so that the mobile robot continues to perform an operation that the mobile robot was previously performing” of claims 1 and 9, the Examiner respectfully disagrees. Sinyavskiy teaches determining a probability associated with each position of a moving object, wherein each probability can account for changes in movements of the moving object, such as change directions, suddenly stop, etc. (see paragraph [0093]). A position with high probability is determined to be a moving person, whereas a position with a low probability is determined to be a false detection, i.e. a stationary object that is falsely detected as a moving object due to noise or the robot’s movement (see paragraphs [0066] and [0094]). This teaching of Sinyavskiy suggests determining whether an amount of change in movement of a target object is within a predetermined range. Additionally, Fig. 8 and paragraph [0095] of Sinyavskiy teach as the mobile robot approaches a moving person 102, i.e. decreasing the distance between the mobile robot and the moving person, the robot adjusts its execution operation by reducing its speed while continuing on its path 804 that it was previously traveling on (see paragraph [0097]). When an amount of change in movement of an object is detected with low probability, the robot continues its operation by always dismissing the motion of the object as noise no matter how far or close the distance between the robot and the object is. Therefore, it is reasonable to combine the motion detection system of Synyavskiy with the system for determining a change in movement or sound of a target object of Takimoto to detect whether a target object is a stationary object or a movable object based on an amount of change of movement at each position and adjust the robot’s speed accordingly to continue performing its operation, thus allowing the robot to avoid false detection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./           Examiner, Art Unit 3664   
                                                                                                                                                                                          /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664